Title: To Benjamin Franklin from John Sargent, 28 January 1783
From: Sargent, John
To: Franklin, Benjamin


Dear Sir
London 28 Jany. 1783—
Mr. Charettier, the Bearer hereof, who had the Honour of paying His respects to You two Years agoe being about to set for Paris again, in a few Hours, to give an account of a Trust He hath executed for that Court, as Commissary for Their Prisoners of War, with great Credit, I beg Leave to recommend Him to Your Favour, & Protection, as a very honest deserving Man—
The Time is short, and will not allow me to say more than to congratulate You once more on the Peace, & the great Things Providence hath made You a principal Instrument of effecting, —which I do most sincerely,—and to convey to You the most affectionate Regards of my Wife,—old Mrs. Chambers, who still hopes to see You again,—My Sons,—& all our Family—
I say nothing of our Politicks, knowing You are like to be acquainted with Them thro’ a surer Channell; by which You will learn, We are the same unhappy ill Governed, distracted Nation—
May all Happiness attend You, and a better Disposition take place with Us!
Favour me with a Line, when You have a few Minutes to throw away, & be assured I am with the sincerest Esteem, & affection Dear Sir Your devoted Friend & Servant
J Sargent.
Dr. Franklin Paris—
